In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to stay the September 1, 1995 order and all proceedings in the trial court pending disposition of this case,
IT IS ORDERED by the court, effective November 2,1995, that the motion to stay the September 1,1995 order and all proceedings in the trial court pending disposition of this case be, and hereby is, granted. ‘
Douglas, J., would also grant an alternative writ.
Cook, J., would also order respondent to respond within fifteen days.
Moyer, C.J., Resnick and Pfeifer, JJ., dissent.